Citation Nr: 0936435	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for Reiter's 
syndrome of the right foot, prior to December 2, 2008.

2.  Entitlement to an initial compensable for Reiter's 
syndrome of the left foot, prior to December 2, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the right foot, after December 2, 2008.

4.  Entitlement to a rating in excess of 10 percent for 
Reiter's syndrome of the left foot, after December 2, 2008.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that this case has a somewhat complicated 
procedural history, pertinent parts of which are set out 
below.  In a September 1971 rating decision, the Veteran was 
granted service connection for Reiter's syndrome with 
arthritis and non-gonococcal urethritis.  In May 2004 he 
filed a claim for an increased rating for his service-
connected disability.  A July 2004 rating decision continued 
the 20 percent rating in effect for Reiter's syndrome with 
arthritis and history of gonococcal urethritis and granted 
service connection for limitation of motion, lumbar spine, 
associated with Reiter's syndrome with arthritis and history 
of gonococcal urethritis, evaluated as 10 percent disabling 
and effective May 10, 2004.  In November 2004 the Veteran 
submitted additional evidence.  In December 2004 the RO 
denied further increase and the Veteran initiated an appeal, 
disagreeing with the disability rating assigned for Reiter's 
syndrome.

An August 2006 rating decision pointed out an error in the 
July 2004 rating decision and reassigned the ratings as (1) 
Reiter's syndrome with arthritis and limitation of motion of 
the lumbar spine, 20 percent disabling, and (2) non 
gonococcal urethritis (previously combined with Reiter's 
syndrome), 10 percent disabling. 

In January 2008 the RO granted service connection for 
Reiter's syndrome of the lumbar spine, cervical spine, both 
thumbs, all of the fingers, both knees, both elbows, and both 
feet, all rated separately and assigned effective dates of 
April 12, 2007.  The Veteran's rating for Reiter's syndrome 
with arthritis and limitation of motion of the lumbar spine 
was discontinued effective April 12, 2007, as the various 
chronic residuals involved were rated separately as of that 
date.

In September 2008 the Board issued a decision for the issue 
on appeal, which was essentially, whether the Veteran 
warranted an increased rating for Reiter's syndrome, which 
was rated as an active process prior to April 12, 2007 and 
rated on residuals as of April 12, 2007.  In the September 
2008, the Board remanded the issues of entitlement to an 
initial evaluation for Reiter's syndrome for the left and 
right feet for further development.  All the other issues on 
appeal were decided.  Thus the remaining issues were 
entitlement to an initial compensable evaluation for Reiter's 
syndrome of the left and right foot.  

In July 2009, the RO granted a 10 percent evaluation for 
Reiter's syndrome of the left foot, and a 10 percent 
evaluation for Reiter's syndrome of the right foot, effective 
December 2, 2008. 

The Veteran was represented by a Veterans service 
organization during this appeal, until July 2008, prior to 
certification to the Board, when the Veteran's representative 
submitted a memorandum to VA and a copy to the Veteran 
cancelling its representation.  The Veteran has not obtained 
another representative and is currently representing himself 
in this appeal.

Additionally, the Board noted in its September 2008 decision 
that the Veteran's combined disability evaluation for the 
disabilities resulting from a common etiology (Reiter's 
syndrome) met the schedular criteria for consideration for 
entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).  Additionally, 
the Veteran submitted statements from private medical 
professionals indicating that he is unemployable as a result 
of his disabilities.  Thus, the Board found that a claim for 
a TDIU has been reasonably raised by the record.  The claim 
for TDIU was referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  Prior to December 2, 2008, the Veteran's Reiter's 
syndrome of the right foot was manifested by painful motion 
of the toes, tenderness of the toes, mild hallux valgus, and 
posterior plantar calcaneal spur.  Overall, the Veteran's 
symptoms caused moderate limitation of motion of the right 
foot.  

2.  Prior to December 2, 2008, the Veteran's Reiter's 
syndrome of the left foot was manifested by painful motion of 
the toes, tenderness of the toes, mild hallux valgus, and 
posterior plantar calcaneal spur.  Overall, the Veteran's 
symptoms caused moderate limitation of motion of the left 
foot.  

3.  After December 2, 2008 the Veteran's Reiter's syndrome of 
the right foot was manifested by painful motion of the toes, 
tenderness of the toes, mild hallux valgus, and posterior 
plantar calcaneal spur.  Overall, the Veteran's symptoms 
caused moderate limitation of motion of the right foot.  

4.  After December 2, 2008 the Veteran's Reiter's syndrome of 
the left foot was manifested by painful motion of the toes, 
tenderness of the toes, mild hallux valgus, and posterior 
plantar calcaneal spur.  Overall, the Veteran's symptoms 
caused moderate limitation of motion of the left foot.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for a rating of 10 percent, but no more, for 
Reiter's syndrome of the right foot have been met for prior 
to December 2, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.45(f), 
4.71a, Diagnostic Code 5284 (2008).

2.  With resolution of reasonable doubt in appellant's favor, 
the criteria for a rating of 10 percent, but no more, for 
Reiter's syndrome of the left foot have been met for prior to 
December 2, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.45(f), 
4.71a, Diagnostic Code 5284 (2008).

3.  The criteria for rating in excess of 10 percent rating 
after December 2, 2008 for Reiter's syndrome of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 
4.45(f), 4.71a, Diagnostic Code 5284 (2008).

4.  The criteria for rating in excess of 10 percent rating 
after December 2, 2008 for Reiter's syndrome of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.45(f), 
4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in May and December 2004 correspondence and a May 
2008 statement of the case of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The statement of the case specifically informed the Veteran 
of the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, a letter dated 
March 2006 provided adequate notice of how effective dates 
are assigned.  The claim was readjudicated in the July 2009 
supplemental statement of the case.  Moreover, in terms of 
the allowances below, if the appellant does not like the 
effective date, that could be the subject of a subsequent 
appeal.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, a letter dated April 2008 informed the Veteran of the 
diagnostic codes under which the Veteran was rated.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

As noted above, in a supplemental statement of the case dated 
January 2008, the RO granted service connection for Reiter's 
syndrome of the right foot and assigned a noncompensable 
evaluation, effective April 12, 2007.  Additionally, in the 
same supplemental statement of the case, the RO granted 
service connection for Reiter's syndrome of the left foot and 
assigned a noncompensable rating, effective April 12, 2007.  
In a rating decision dated July 2009, the RO granted a 
compensable 10 percent rating effective in December 2008.

The Veteran was afforded a VA examination in January 2006.  
The Veteran reported symptoms of Reiter's syndrome as 
weakness, stiffness, swelling, heat, redness, lack of 
endurance, and locking primarily involving the knees and 
feet.  X-rays of the feet showed plantar calcaneal "spur" 
in each foot; the right foot was otherwise negative, but the 
left foot showed hyperextension deformities of the second 
through fifth toes with mild degenerative joint disease.  The 
examiner stated that plantar calcaneal spurs were not related 
to Reiter's syndrome.

The Veteran was afforded another VA examination in April 
2007.  Again, the Veteran reported symptoms of Reiter's 
syndrome as weakness, stiffness, swelling, heat, redness, 
fatigue, and constant pain.  X-rays of the feet showed mild 
hallux valgus deformity and posterior plantar calcaneal spur 
in each foot.  There was no degenerative joint disease.  
Examination of the feet revealed no signs of weakness, edema, 
and atrophy of the musculature or disturbed circulation.  
There was painful motion and marked tenderness of all the 
toes.  The Veteran did not have pes planus, pes cavus, or 
metatarsalgia.  He did have severe hammertoes bilaterally; 
however in an addendum to the examination report, the 
examiner stated that this condition was not related to the 
Veteran's service-connected disability.  The examiner also 
stated that the Veteran would have moderately limited 
function of standing and walking as a result of his 
hammertoes.  Finally, the examiner provided a diagnosis of 
Reiter's syndrome of the feet. 

The Veteran was afforded a final VA examination in December 
2008.  
Examination of the left foot revealed pain in the great toe 
MTP and PIP of the second and third toe that occurred while 
standing and walking.  There was swelling, redness, 
stiffness, fatiguabiltiy, and lack of endurance on standing 
and walking.  On examination of the left foot, there was 
objective evidence of painful motion including; stiff, slow 
gait, tenderness to motion at MTP joints 1-4 especially, and 
mild at 5.  There was minimal swelling at the first MTP and 
mild swelling at 2-5 MTP, and tenderness on all the MTP 
joints.  There was also evidence of abnormal weight bearing 
based on his unusual shoe wear pattern.  The Veteran had 30 
degrees hallux valgus and hallux rigidus.  Skin was mottled 
with a slight red tone, and was slightly cool to the touch.  
There was dorsiflexion to 15 degrees with pain, plantar 
flexion to 30 degrees with pain, and the MTP joints showed 
marked flexion with prominence of the PIP joints.  The 
examiner stated that although the Veteran did not have 
clawfoot, it seemed he may be developing the condition.  

Examination of the right foot revealed evidence of painful 
motion of the toes and MTP joints, swelling, and tenderness.  
There was no evidence of weakness, instability, or abnormal 
weight bearing.  There was hallus rigidus and with attempting 
to flex, the Veteran had a 30 degree lag with active motion 
and passive motion just reaching neutral.  Dorsiflexion was 
to 10 degrees, and plantar flexion was to 40 degrees.  Skin 
was mottled with a slight red tone and slightly cool to the 
touch.  There was loss of hair on the lower extremity and 
there was dactylitis on the second toe.

In general, gait was slow with poor propulsion, stiff legged 
and with the right foot turned out.  The examiner provided a 
diagnosis of Reiter's syndrome with dactylitis of the right 
foot second toe, right great toe arthritis, and bilateral 
hallux rigidus, bilateral hallux valgus, hammertoe 
deformities of the right and left foot 2-5 toes, complaints 
of bilateral heel pain/calcaneal spur, and pain at the 
insertion of the plantar fascia B.  The examiner explained 
that a common finding with Reiter's syndrome is heel pain and 
pain at the sites of tendon and ligament insertion, with an 
uncommon but prognostic finding being dactylitis.  The 
diagnoses associated with Reiter's syndrome were heel pain, 
right foot second toe dactylitis, and hallux rigidus.  Likely 
associated issues included hallux valgus and hammertoes found 
on the right 2, 3 and left 2-5 toes.  Finally, the examiner 
stated that range of motion limitation of hallux rigidus on 
the right was severe, and was moderately severe on the left.  
Limitation of motion of the toes was moderate and limitation 
of motion of the bilateral ankles was mild.  However, the 
total assessment of limitation of motion of the feet was 
moderate, bilaterally.  

The present appeal involves the Veteran's claims that the 
severity of his service-connected Reiter's syndrome of the 
right and left foot, respectively warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   In fact the 
allowances will allow the RO to pick the effective date in 
the first instance.

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or ankylosis are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  Id.  
Multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered a group 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  Diagnostic Code 5284 provides ratings for 
"other" foot injuries as follows: 10 percent when moderate; 
20 percent when moderately severe; and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In 
VAOPGCPREC 9-98, the VA General Counsel stated that 
Diagnostic Code 5284 is a more general diagnostic code and 
that trauma to the foot may involve different parts of the 
feet and toes and some injuries may affect range of motion; 
thus, the nature of the particular injury determines whether 
limitation of motion is involved under Diagnostic Code 5284.

Prior to April 12, 2007, the Veteran was assigned a 20 
percent disability rating for Reiter's syndrome with 
arthritis and limitation of motion of the lumbar spine.  The 
disability was rated as an active process under Diagnostic 
Code 5002.  Importantly, the rating for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  The competent medical evidence of record does not show 
specific chronic residuals of Reiter's syndrome prior to 
April 12, 2007.

For the pertinent period prior to December 2, 2008, the 
Veteran's symptoms were characterized by weakness, stiffness, 
swelling, heat, fatigue and constant pain due to Reiter's 
syndrome in both the left and right feet.  X-rays also showed 
mild hallus valgus deformity and posterior plantar calcaneal 
spur in each foot.  There was painful motion and marked 
tenderness in all the toes.

After December 2, 2008, the Veteran's symptoms were similarly 
characterized by swelling, redness, stiffness, fatiguability, 
and lack of endurance on standing and walking.  On 
examination, the left foot showed objective evidence of 
painful motion, including stiff and slow gait, tenderness of 
motion at the MTP joints, minimal to mild swelling of the MTP 
joints, abnormal weight bearing based on an unusual shoe wear 
pattern, and mottled skin with a slight red tone.  The 
Veteran also had 30 degrees of hallux valgus and hallux 
rigidus.  The Veteran did not currently have clawfoot but the 
examiner noted it was a developing condition.  

Examination of the right foot also showed painful motion of 
the toes and MTP joints, as well as swelling, and tenderness.  
There was however, no evidence of weakness, instability, or 
abnormal weight bearing.  The Veteran had hallus rigidus and 
with attempting to flex, the Veteran was just able to reach 
neutral with pain.  Skin was mottled with a slight red tone 
and there was loss of hair on the lower extremity.  

The December 2, 2008 examination revealed gait that was slow 
with poor propulsion, stiff legged, and with the right foot 
turned out.  The examiner provided the following diagnoses: 
Reiter's syndrome with dactylitis of  the right second two, 
right great toe arthritis, bilateral hallus rigidus, 
bilateral hallus valgus, and complaints of bilateral heel 
pain/calcaneal spur and pain a the insertion of the plantar 
fascia B.  The examiner opined that these diagnoses were 
associated with Reiter's syndrome.  Finally, the examiner 
stated that the combined total assessment of limitation of 
motion to the feet was moderate, bilaterally.  

The Board notes that prior to December 2, 2008, the Veteran's 
symptoms were essentially the same as the Veteran's symptoms 
on examination in December 2008.  However, as the Board noted 
in its September 2008 remand, it was unclear which of the 
Veteran's foot disabilities, if any, were related to his 
Reiter's syndrome.  Thus, prior to December 2, 2008, a rating 
of 10 percent for Reiter's syndrome of the right foot and 10 
percent for Reiter's syndrome of the left foot is warranted 
for moderate symptoms associated with Reiter's syndrome.  
Certainly this is the case based on the April 2007 
examination.

However, while some symptoms and disorders associated with 
Reiter's syndrome including hallux rigidus were assessed as 
presenting moderately severe to severe limitation of motion, 
the examiner stated that the bilateral feet as a whole had 
moderate limitation of motion.  Thus, as the Veteran's 
disability is more analogous to a moderate limitation of 
motion of the feet, bilaterally, a higher rating of 20 
percent is not warranted under Diagnostic Code 5284 at any 
point since the grant of service connection.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for Reiter's 
syndrome of the right foot.  The preponderance of the 
evidence is also against the claim for a rating in excess of 
10 percent for Reiter's syndrome of the left foot; the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, there is no basis for extraschedular consideration 
in this case.  While the Veteran stated he had to retire 
early from his job at the post office due to his symptoms, 
there is nothing that suggests the disorder at issue is so 
unusual or otherwise so impacts employment as to make 
application of the regular schedular provisions impractical.  
See 38 C.F.R. § 3.321.  There are ample schedular provisions 
for an increase at such time as additional impairment is 
demonstrated.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 10 percent, but no more, is warranted 
for Reiter's syndrome of the right foot prior to December 2, 
2008, the claim is granted to this extent subject to the law 
and regulations governing the award of the monetary benefits.

An initial rating of 10 percent, but no more, is warranted 
for Reiter's syndrome of the left foot prior to December 2, 
2008, the claim is granted to this extent subject to the law 
and regulations governing the award of the monetary benefits.

A rating in excess of 10 percent for Reiter's syndrome of the 
right foot, after December 2, 2008, is denied.

A rating in excess of 10 percent for Reiter's syndrome of the 
left foot, after December 2, 2008, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


